         Case 1:02-cr-00756-LAP Document 606 Filed 07/09/21 Page 1 of 1

                          Adams & Commissiong LLP
                                     Attorneys at Law
65 BROADWAY SUITE 715                                                        MARTIN E. ADAMS
NEW YORK, NY 10006                                                   KARLOFF C. COMMISSIONG
TEL: 212-430-6590                                            ADMITTED TO PRACTICE IN NEW YORK
FAX: 212-981-3305                                                         WWW.AMCMLAW.COM


                                                                               July 9, 2021

VIA ECF

Hon. Loretta A. Preska
United States District Court Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York NY 10007-1312

Re: United States v. Cashine Jordan, 02 Cr. 756 (LAP) – Third request for adjournment
    of hearing

Dear Judge Preska:

I am writing to request that Your Honor adjourn the Violation of Supervised Release
(VOSR) Hearing scheduled for July 14, 2021, to August 16, 2021, at 10:00am. The
additional time is necessary in order to speak with Mr. Jordan regarding the violation
specifications, and for the appointment of a forensic psychologist so that Mr. Jordan
may be evaluated and have a report prepared regarding the evaluation. Dr. N.G. Berrill
has been appointed as the forensic psychologist in this matter. We have requested that
Dr. Berrill be permitted to visit the facility and evaluate Mr. Jordan on July 20, 2021.

The government does not object to this request. Accordingly, I request an adjournment
of the VOSR Hearing to August 16, 2021, at 10:00am.


                                             The hearing scheduled for July 14,
Respectfully,
                                             2021 is adjourned to August 16,
                                             2021 at 10:00 a.m. SO ORDERED.

Karloff C. Commissiong, Esq.                                                       7/15/2021


cc:    AUSA Elinor Tarlow (via ECF)
       AUSA Matthew Weinberg (via ECF)
